DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 17 are objected to because of the following informalities: 
Claims 10 and 17 recite “a second protocol,,”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “a second protocol,”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/520,882 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other as seen below.


Application No. 16/520,882
1. A method of approving a transaction in a replicated service according to a first protocol or a second protocol, the replicated service comprising N replicas deployed on compute nodes of a computer network, N being a positive integer, wherein the N replicas are each configured to vote on a proposed transaction output by a leader of the N replicas and certify the proposed transaction upon receiving qr*N first votes, where qr is a fractional value between 0 and 1 that represents a quorum required for certification, the method comprising: receiving one or more certifications from the N replicas; when operating under the first protocol, transmitting an approval of the transaction to the replicas for recording by the replicas, upon determining that at least qc*N certifications have been received, where qc is a fractional value between 0 and 1 that represents a quorum required for transaction approval and qc > qr; and when operating under the second protocol, transmitting an approval of the transaction to the replicas for recording by the replicas, upon determining that at least qr*N certifications have been received at the end of the time period equal to 2*A, where A represents a network delay between two compute nodes of the computer network.
1. A method of approving a transaction in a replicated service that comprises N replicas deployed on compute nodes of a computer network, N being a positive integer, wherein the N replicas are each configured to vote on a proposed transaction output by a leader of the N replicas and certify the proposed transaction upon receiving qr*N first votes, where qr is a fractional value between 0 and 1 that represents a quorum required for certification, the method comprising: receiving one or more certifications from the N replicas; determining whether or not the certifications are received from at least qr*N replicas during a time period equal to 2*A, where A represents a network delay between two compute nodes of the computer network; and transmitting an approval of the transaction to the replicas for recording by the replicas upon determining that at least qr*N certifications have been received at the end of the time period equal to 2*A.


 
2. The method of claim 1, further comprising: setting the fractional value qc based on an expected number of alive-but-corrupt replicas and Byzantine replicas.

3. The method of claim 2, wherein qc is set such that the expected number of alive-but-corrupt replicas and Byzantine replicas is less than (qc + qr - 1)*N.

4. The method of claim 1, further comprising: setting A based on an expected maximum network delay between two compute nodes of the computer network.
2. The method of claim 1, further comprising: setting A based on an expected maximum network delay between two compute nodes of the computer network.
5. The method of claim 1, wherein the transaction approval, when operating under the second protocol, is not transmitted if at least qr*N second votes have been received during but not at the end of the time period equal to 2*A.
The method of claim 1, wherein the transaction approval is not transmitted if at least qr*N certifications have been received during but not at the end of the time period equal to 2*A.
6. The method of claim 5, wherein the number of first votes change when one or more of alive-but-corrupt replicas and Byzantine replicas withdraw the first vote.
4. The method of claim 3, wherein the number of first votes change which in turn causes the number of certifications to change when one or more of alive-but-corrupt replicas and Byzantine replicas withdraw the first vote.

7. The method of claim 6, wherein the first vote is a YES vote, and the alive-but-corrupt replicas and the Byzantine replicas withdraw the first vote by transmitting a NO vote in place of the YES vote.
5. The method of claim 4, wherein the first vote is a YES vote, and the alive-but-corrupt replicas and the Byzantine replicas withdraw the first vote by transmitting a NO vote in place of the YES vote.

8. The method of claim 1, wherein the transaction proposal is for a monetary transaction, and wherein the client sets qc based on an amount of the monetary transaction.
6. The method of claim 1, wherein the transaction proposal is for a monetary transaction
9. The method of claim 1, wherein the transaction proposal is for a block chain transaction.
7. The method of claim 1, wherein the transaction proposal is for a block chain transaction.

Table 1.
As shown in Table 1 above, although the conflicting claims of instant application and Application No. 16/520,882 are not identical, they are not patentably distinct from each other because both applications are directed to the same field of invention, a method of approving a transaction in a replicated service, and both recite similar limitations. Hence, one of ordinary skill in the art at the time of invention would recognize that the differences in detail are merely obvious variants and would not change the scope of the invention.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in copending Application No. 
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zochowski  (US 20190354518 A1).

Regarding Claim 1, Zochowski  discloses a method of 
approving a transaction in a replicated service ([Abstract]: Transactions can be validated and approved by a small number of delegates elected via a representative system; [0047]: The chain mesh network can be deterministic replicated state machine across a set of nodes, N, that transitions from state to state via operations requested by clients) according to a first protocol or ([0265]: Token operations can initiated by requests that are submitted to delegates and then approved using the consensus protocols described above), 
the replicated service comprising N replicas deployed on compute nodes of a computer network, N being a positive integer (Fig. 1; [0059]: The network is a replicated state machine including a set of replicas called nodes, N, that manage a distributed database of accounts, A), 
wherein the N replicas are each configured to vote on a proposed transaction output by a leader of the N replicas (Fig. 2; [0072]: These representatives vote on governance proposals and elect the validators, called delegates, that run the actual consensus algorithm to process transactions; [0124]: Each instance of PBFT requires a single leader called a primary to propose transactions and manage feedback from the other validators) and 
certify the proposed transaction upon receiving qr*N first votes (Fig. 4; [0134]: During the certification stage, the top K vote receivers are selected as delegates… A merkle tree of voting results and a list of delegates are included in the block for epoch E.sub.i-2 on the archive, which certifies the election results; [0006]: Consensus can be achieved using a delegated Practical Byzantine Fault Tolerance (dPBFT) algorithm that provides liveness and safety as long as a portion of the nodes (e.g., two-thirds of nodes) by holdings are honest), 
where qr is a fractional value between 0 and 1 that represents a quorum required for certification ([0125]: consensus requires signatures from more than 2/3 n nodes [2/3 corresponds to qr]), the method comprising: 
receiving one or more certifications from the N replicas ([0127]: At the commit phase, upon receiving proof that more than 2/3 n nodes signed prepare messages for the operation (via the post-prepare message), a node sends a signed commit message to the primary); 
(Fig. 4; [0127]: The post-commit is then disseminated across the network 100 as proof that consensus has been reached [transmitting an approval], and all nodes update their ledgers accordingly [recording]; [0125]: consensus requires signatures from more than 2/3 n nodes [qc corresponds to a number greater than qr, where qr= 2/3 n); and 
when operating under the second protocol, transmitting an approval of the transaction to the replicas for recording by the replicas, upon determining that at least qr*N certifications have been received at the end of the time period equal to 2*A ([0250]: Generally, both the micro-blocks and epoch blocks can be created by delegates periodically. They are approved by the delegate consensus before propagated to the network 100…  [0260]: The micro-block and epoch block component uses timers to propose micro-blocks periodically. When a timer expires [end of the time period], one of the boost thread pool thread will… initiate a consensus session)
where A represents a network delay between two compute nodes of the computer network ([0154]: The two epoch delay for delegate elections and representative changes, as well as a minimum two epoch delay for governance changes, can be used to ensure that all changes are known deterministically by all nodes well before the start of a new epoch; [240]: additionally, 20-second delays are introduced to accommodate processing delay, network delay, and clock drift). 

Regarding Claim 2, Zochowski discloses the method of claim 1, further comprising: setting the fractional value qc based on an expected number of alive-but-corrupt replicas and ([0006]: Consensus can be achieved using a delegated Practical Byzantine Fault Tolerance (dPBFT) algorithm that provides liveness and safety as long as a portion of the nodes (e.g., two-thirds of nodes) by holdings are honest; [0055]: The chain mesh network generally makes certain assumptions. For example, one assumption is that fewer than one third of (weighted) validators are Byzantine).

Regarding Claim 3, Zochowski  discloses the method of claim 2, wherein qc is set such that the expected number of alive-but-corrupt replicas and Byzantine replicas is less than (qc + qr - 1)*N ([0055]: The chain mesh network generally makes certain assumptions. For example, one assumption is that fewer than one third of (weighted) validators are Byzantine [“fewer than one third” corresponds to “less than (qc + qr - 1)*N”], which is a threshold number]; [0114]: By the Byzantine assumption, |R|>3f.sub.R+1, where f.sub.R is the number of Byzantine agents (weighted by voting power). In practice, accounts are expected to move balances to honest representatives before the threshold is breached).

Regarding Claim 4, Zochowski discloses the method of claim 1, further comprising: setting A based on an expected maximum network delay between two compute nodes of the computer network ([0056]: Additionally, at least two thirds of nodes' system times are practically in sync, meaning that the maximum difference is substantially less than some large time constant L.sub.E, the length of each distinct validation period. Furthermore, the maximal delay of messages between validating nodes by L.sub.E are bounded; [240]: Additionally, 20-second delays are introduced to accommodate processing delay, network delay, and clock drift).

Regarding Claim 5, Zochowski discloses the method of claim 1, wherein the transaction approval, when operating under the second protocol, is not transmitted if at least qr*N second votes have been received during but not at the end of the time period equal to 2*A ([0127]: During the prepare phase, every node checks the validity of the operation and send a signed prepare message to the primary if it agrees the operation is safe and valid… The leader waits for commit messages from more than 2/3 n of nodes to construct a post-commit message [the transaction approval is not transmitted until 2/3*n votes are received]... The post-commit is then disseminated across the network 100 as proof that consensus has been reached, and all nodes update their ledgers accordingly).

Regarding Claim 6, Zochowski discloses the method of claim 5, wherein the number of first votes change when one or more of alive-but-corrupt replicas and Byzantine replicas withdraw the first vote ([0118]-[0119]: Delegates are weighted by their number of votes. If delegates are not properly fulfilling their duties, either by going offline or acting maliciously, they can be recalled by more than two thirds of either delegates or representatives. A successful recall closes the current epoch and starts the next one with its delegates. Multiple recalls may be necessary to flush out all bad delegates [Bad delegates correspond to alive-but-corrupt replicas. Flushing out bad delegates changes the number of votes]. All votes are subject to slashing conditions).

Regarding Claim 7, Zochowski discloses the method of claim 6, wherein the first vote is a YES vote, and the alive-but-corrupt replicas and the Byzantine replicas withdraw the first vote by transmitting a NO vote in place of the YES vote ([0119]: If delegates are not properly fulfilling their duties, either by going offline or acting maliciously [i.e. submitting a YES vote that is withdrawn and replaced with a NO vote], they can be recalled by more than two thirds of either delegates or representatives. A successful recall closes the current epoch and starts the next one with its delegates. Multiple recalls may be necessary to flush out all bad delegates [bad delegates correspond to alive-but-corrupt replicas]. All votes are subject to slashing conditions; [0157]: The network 100 can use slashing conditions as slash able offenses… For double voting, a representative cast more than one delegate or governance vote in a single epoch).

Regarding Claim 8, Zochowski discloses the method of claim 1, 
wherein the transaction proposal is for a monetary transaction (Fig. 1; [0064]: Since transactions move money between multiple accounts (e.g., accounts A, B, C) (every send has at least one recipient), transactions link together different account chains), and 
wherein the client sets qc based on an amount of the monetary transaction ([0277]: The token issuer validates the token user's application through the whitelisting process. For example, the token issuer can implement know-your-customer (KYC) or anti-money laundering (AML) procedures to ensure that the token user is not using the issued tokens to perform illicit transactions, such as money laundering, funding criminal enterprise activity, or other activity that satisfies regulatory reporting requirements for suspicious activity by a money transmitter).

Regarding Claim 9, Zochowski discloses the method of claim 1, wherein the transaction proposal is for a block chain transaction ([0016]: In one general aspect, a computer-implemented method can include the operations of: receiving, by one or more computers, a transaction request that includes at least a network identifier for an account associated with a blockchain network; Fig. 2; [0065]: The network 100 records all transactions that occurred in a set period of time in a blockchain referred to as an “archive.”).

Regarding Claim 10, Zochowski discloses a non-transitory computer-readable medium comprising instructions that are executable on a processor of a computer system (Fig. 15; [0316]: The system 1500 includes a processor 1510, a memory 1520, a storage device 1530, and an input/output device 1540), wherein the instructions when executed on the processor cause the computer system to carry out a method of
approving a transaction in a replicated service approving a transaction in a replicated service ([Abstract]: Transactions can be validated and approved by a small number of delegates elected via a representative system; [0047]: The chain mesh network can be deterministic replicated state machine across a set of nodes, N, that transitions from state to state via operations requested by clients) according to a first protocol or a second protocol ([0265]: Token operations can initiated by requests that are submitted to delegates and then approved using the consensus protocols described above),, 
the replicated service comprising N replicas deployed on compute nodes of a computer network, N being a positive integer (Fig. 1; [0059]: The network is a replicated state machine including a set of replicas called nodes, N, that manage a distributed database of accounts, A), 
wherein the N replicas are each configured to vote on a proposed transaction output by a leader of the N replicas (Fig. 2; [0072]: These representatives vote on governance proposals and elect the validators, called delegates, that run the actual consensus algorithm to process transactions; [0124]: Each instance of PBFT requires a single leader called a primary to propose transactions and manage feedback from the other validators) and 
(Fig. 4; [0134]: During the certification stage, the top K vote receivers are selected as delegates… A merkle tree of voting results and a list of delegates are included in the block for epoch E.sub.i-2 on the archive, which certifies the election results; [0006]: Consensus can be achieved using a delegated Practical Byzantine Fault Tolerance (dPBFT) algorithm that provides liveness and safety as long as a portion of the nodes (e.g., two-thirds of nodes) by holdings are honest), 
where qr is a fractional value between 0 and 1 that represents a quorum required for certification ([0125]: consensus requires signatures from more than 2/3 n nodes [2/3 corresponds to qr]), the method comprising: 
receiving one or more certifications from the N replicas ([0127]: At the commit phase, upon receiving proof that more than 2/3 n nodes signed prepare messages for the operation (via the post-prepare message)[certifications], a node sends a signed commit message to the primary); 
when operating under the first protocol, transmitting an approval of the transaction to the replicas for recording by the replicas upon determining that at least qc*N certifications have been received, where qc is a fractional value between 0 and 1 that represents a quorum required for transaction approval and qc > qr (Fig. 4; [0127]: The post-commit is then disseminated across the network 100 as proof that consensus has been reached [transmitting an approval], and all nodes update their ledgers accordingly [recording]; [0125]: consensus requires signatures from more than 2/3 n nodes [qc corresponds to a number greater than qr, where qr= 2/3 n); and 
when operating under the second protocol, transmitting an approval of the transaction to the replicas for recording by the replicas, upon determining that at least qr*N certifications have been received at the end of the time period equal to 2*A ([0250]: Generally, both the micro-blocks and epoch blocks can be created by delegates periodically. They are approved by the delegate consensus before propagated to the network 100…  [0260]: The micro-block and epoch block component uses timers to propose micro-blocks periodically. When a timer expires [end of the time period], one of the boost thread pool thread will… initiate a consensus session)
where A represents a network delay between two compute nodes of the computer network ([0154]: The two epoch delay for delegate elections and representative changes, as well as a minimum two epoch delay for governance changes, can be used to ensure that all changes are known deterministically by all nodes well before the start of a new epoch; [240]: additionally, 20-second delays are introduced to accommodate processing delay, network delay, and clock drift).

Regarding Claim 11, Zochowski discloses the non-transitory computer-readable medium of claim 10, wherein the method further comprises: setting the fractional value qc based on an expected number of alive-but-corrupt replicas and Byzantine replicas ([0006]: Consensus can be achieved using a delegated Practical Byzantine Fault Tolerance (dPBFT) algorithm that provides liveness and safety as long as a portion of the nodes (e.g., two-thirds of nodes) by holdings are honest; [0055]: The chain mesh network generally makes certain assumptions. For example, one assumption is that fewer than one third of (weighted) validators are Byzantine).

Regarding Claim 12, Zochowski discloses the non-transitory computer-readable medium of claim 11, wherein qc is set such that the expected number of alive-but-corrupt replicas and Byzantine replicas is less than (qc + qr - 1)*N ([0055]: The chain mesh network generally makes certain assumptions. For example, one assumption is that fewer than one third of (weighted) validators are Byzantine [“fewer than one third” corresponds to “less than (qc + qr - 1)*N”], which is a threshold number]; [0114]: By the Byzantine assumption, |R|>3f.sub.R+1, where f.sub.R is the number of Byzantine agents (weighted by voting power). In practice, accounts are expected to move balances to honest representatives before the threshold is breached).

Regarding Claim 13, Zochowski discloses the non-transitory computer-readable medium of claim 10, wherein the method further comprises: setting A based on an expected maximum network delay between two compute nodes of the computer network ([0056]: Additionally, at least two thirds of nodes' system times are practically in sync, meaning that the maximum difference is substantially less than some large time constant L.sub.E, the length of each distinct validation period. Furthermore, the maximal delay of messages between validating nodes by L.sub.E are bounded; [240]: Additionally, 20-second delays are introduced to accommodate processing delay, network delay, and clock drift).

Regarding Claim 14, Zochowski discloses the non-transitory computer-readable medium of claim 10, wherein the transaction approval, when operating under the second protocol, is not transmitted if at least qr*N second votes have been received during but not at the end of the time period equal to 2*A (([0127]: During the prepare phase, every node checks the validity of the operation and send a signed prepare message to the primary if it agrees the operation is safe and valid… The leader waits for commit messages from more than 2/3 n of nodes to construct a post-commit message [the transaction approval is not transmitted until 2/3*n votes are received]... The post-commit is then disseminated across the network 100 as proof that consensus has been reached, and all nodes update their ledgers accordingly). 

Regarding Claim 15, Zochowski discloses the non-transitory computer-readable medium of claim 10, wherein the transaction proposal is for a monetary transaction (Fig. 1; [0064]: Since transactions move money between multiple accounts (e.g., accounts A, B, C) (every send has at least one recipient), transactions link together different account chains), and 
wherein the client sets qc based on an amount of the monetary transaction ([0277]: The token issuer validates the token user's application through the whitelisting process. For example, the token issuer can implement know-your-customer (KYC) or anti-money laundering (AML) procedures to ensure that the token user is not using the issued tokens to perform illicit transactions, such as money laundering, funding criminal enterprise activity, or other activity that satisfies regulatory reporting requirements for suspicious activity by a money transmitter).

Regarding Claim 16, Zochowski discloses the non-transitory computer-readable medium of claim 10, wherein the transaction proposal is for a block chain transaction ([0016]: In one general aspect, a computer-implemented method can include the operations of: receiving, by one or more computers, a transaction request that includes at least a network identifier for an account associated with a blockchain network; Fig. 2; [0065]: The network 100 records all transactions that occurred in a set period of time in a blockchain referred to as an “archive.”).

Regarding Claim 17, Zochowski discloses a computer system (Fig. 15; [0315]: The system 1500 can be used to carry out the operations described in association with any of the computer-implemented methods described previously, according to some implementations) for 
approving a transaction in a replicated service ([Abstract]: Transactions can be validated and approved by a small number of delegates elected via a representative system; [0047]: The chain mesh network can be deterministic replicated state machine across a set of nodes, N, that transitions from state to state via operations requested by clients) according to a first protocol or a second protocol ([0265]: Token operations can initiated by requests that are submitted to delegates and then approved using the consensus protocols described above),, 
the replicated service comprising N replicas deployed on compute nodes of a computer network, N being a positive integer (Fig. 1; [0059]: The network is a replicated state machine including a set of replicas called nodes, N, that manage a distributed database of accounts, A), 
wherein the N replicas are each configured to vote on a proposed transaction output by a leader of the N replicas (Fig. 2; [0072]: These representatives vote on governance proposals and elect the validators, called delegates, that run the actual consensus algorithm to process transactions; [0124]: Each instance of PBFT requires a single leader called a primary to propose transactions and manage feedback from the other validators) and 
certify the proposed transaction upon receiving qr*N first votes (Fig. 4; [0134]: During the certification stage, the top K vote receivers are selected as delegates… A merkle tree of voting results and a list of delegates are included in the block for epoch E.sub.i-2 on the archive, which certifies the election results; [0006]: Consensus can be achieved using a delegated Practical Byzantine Fault Tolerance (dPBFT) algorithm that provides liveness and safety as long as a portion of the nodes (e.g., two-thirds of nodes) by holdings are honest), 
where qr is a fractional value between 0 and 1 that represents a quorum required for certification ([0125]: consensus requires signatures from more than 2/3 n nodes [2/3 corresponds to qr]), the method comprising: 
receiving one or more certifications from the N replicas ([0127]: At the commit phase, upon receiving proof that more than 2/3 n nodes signed prepare messages for the operation (via the post-prepare message)[certifications], a node sends a signed commit message to the primary); 
when operating under the first protocol, transmitting an approval of the transaction to the replicas for recording by the replicas upon determining that at least qc*N certifications have been received, where qc is a fractional value between 0 and 1 that represents a quorum required for transaction approval and qc > qr (Fig. 4; [0127]: The post-commit is then disseminated across the network 100 as proof that consensus has been reached [transmitting an approval], and all nodes update their ledgers accordingly [recording]; [0125]: consensus requires signatures from more than 2/3 n nodes [qc corresponds to a number greater than qr, where qr= 2/3 n); and 
when operating under the second protocol, transmitting an approval of the transaction to the replicas for recording by the replicas, upon determining that at least qr*N certifications have been received at the end of the time period equal to 2*A ([0250]: Generally, both the micro-blocks and epoch blocks can be created by delegates periodically. They are approved by the delegate consensus before propagated to the network 100…  [0260]: The micro-block and epoch block component uses timers to propose micro-blocks periodically. When a timer expires [end of the time period], one of the boost thread pool thread will… initiate a consensus session)
where A represents a network delay between two compute nodes of the computer network ([0154]: The two epoch delay for delegate elections and representative changes, as well as a minimum two epoch delay for governance changes, can be used to ensure that all changes are known deterministically by all nodes well before the start of a new epoch; [240]: additionally, 20-second delays are introduced to accommodate processing delay, network delay, and clock drift).

Regarding Claim 18, Zochowski discloses the computer system of claim 17, further comprising: setting the fractional value qc based on an expected number of alive-but-corrupt replicas and Byzantine replicas([0006]: Consensus can be achieved using a delegated Practical Byzantine Fault Tolerance (dPBFT) algorithm that provides liveness and safety as long as a portion of the nodes (e.g., two-thirds of nodes) by holdings are honest; [0055]: The chain mesh network generally makes certain assumptions. For example, one assumption is that fewer than one third of (weighted) validators are Byzantine), 
wherein qc is set such that the expected number of alive-but-corrupt replicas and Byzantine replicas is less than (qc + qr - 1)*N (([0055]: The chain mesh network generally makes certain assumptions. For example, one assumption is that fewer than one third of (weighted) validators are Byzantine. In this example, the consensus algorithm of the chain mesh network can require a total of n≥3f+1 nodes in the presence of f faults [“fewer than one third” corresponds to “less than (qc + qr - 1)*N”], which is a threshold number]; [0114]: By the Byzantine assumption, |R|>3f.sub.R+1, where f.sub.R is the number of Byzantine agents (weighted by voting power). In practice, accounts are expected to move balances to honest representatives before the threshold is breached)).

Regarding Claim 19, Zochowski discloses the computer system of claim 17, further comprising: setting A based on an expected maximum network delay between two compute nodes of the computer network ([0056] Additionally, at least two thirds of nodes' system times are practically in sync, meaning that the maximum difference is substantially less than some large time constant L.sub.E, the length of each distinct validation period. Furthermore, the maximal delay of messages between validating nodes by L.sub.E are bounded; [240]: additionally, 20-second delays are introduced to accommodate processing delay, network delay, and clock drift).

Regarding Claim 20, Zochowski discloses the computer system of claim 17, wherein the transaction approval, when operating under the second protocol, is not transmitted if at least qr*N second votes have been received during but not at the end of the time period equal to 2*A ([0127]: During the prepare phase, every node checks the validity of the operation and send a signed prepare message to the primary if it agrees the operation is safe and valid… The leader waits for commit messages from more than 2/3 n of nodes to construct a post-commit message [the transaction approval is not transmitted until 2/3*n votes are received]... The post-commit is then disseminated across the network 100 as proof that consensus has been reached, and all nodes update their ledgers accordingly).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168